June 17, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           JAMES NEZAT, Appellant

NO. 14-13-00074-CV                          V.

                TUCKER ENERGY SERVICES, INC., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Tucker Energy
Services, Inc., signed November 11, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, James Nezat, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.